Case 2:20-cv-06639-RGK-PD Document 16-2 Filed 10/09/20 Page 1 of 3 Page ID #:81




      1   Ara Sahelian, Esq., [CBN 169257]
      2   SAHELIAN LAW OFFICES
      3
          23276 South Pointe Drive, Suite 216
          Laguna Hills, CA 92653
      4   949. 859. 9200
      5   e-mail: sahelianlaw@me.com
      6
          Attorneys for Gary K. Malkhasian; Anna M. Malkhasian
      7
      8                    UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
      9                      (Western Division - Los Angeles)
     10
     11
     12
     13
     14   Anthony Bouyer
     15
                       Plaintiff,
     16                                               CASE NO.: 2:20-cv-06639-RGK-PD
                          vs.
     17
          Gary K. Malkhasian; Anna M.                 The Honorable R. Gary Klausner
     18
          Malkhasian
     19                                               DECLARATION OF COUNSEL IN
                   Defendants.                        SUPPORT OF MOTION TO
     20
                                                      DISMISS [FRCP 12(b)1]
     21
     22                                               Hearing Date: 11/9/20
     23                                               Time: 9:00 AM
     24
     25
     26
     27
     28

                 DECLARATION OF COUNSEL IN SUPPORT OF MOTION TO DISMISS [FRCP 12(b)1] - Page 1 -
Case 2:20-cv-06639-RGK-PD Document 16-2 Filed 10/09/20 Page 2 of 3 Page ID #:82




      1
                   DECLARATION OF COUNSEL IN SUPPORT OF MOTION
      2                     TO DISMISS [FRCP 12(b)1]
      3
      4          I, Ara Sahelian, Esq., hereby declare and state as follows:
      5          1. I am an attorney licensed to practice law before all the Courts of
      6
           the State of California. I personally know the facts stated herein. If called
      7
           upon to testify, I could and would competently testify to those facts and
      8
           related facts that I rely upon to establish personal knowledge of the
      9
           substantive facts asserted below:
     10
     11
                 2. I represent Gary K. Malkhasian; Anna M. Malkhasian, in the

     12    within action.
     13          3. Compliance with Local Rule 7-3: This motion is made following
     14    a conference of counsel pursuant to L.R. 7-3 which took place within a
     15    week of August 13, in response to a letter I dispatched to Plaintiff's attorney,
     16    Ms. Phyl Grace, requesting a conference. Emails exchanged between Ms.
     17    Grace and I are marked Exhibit C.
     18
                 4. In our telephone conversation pertaining to the actual ownership of
     19
           the property, Ms. Grace indicated that the property was owned by the named
     20
           defendants, and that she had documentation in support.
     21
                 5. I did not receive the documentation. Instead, I received a notice
     22
     23    that Plaintiff would request the entry of a default should I not file an answer.
     24          6. Exhibit C are true and correct copies of emails exchanged between
     25    myself, attorney Grace and her staff.
     26          7. Attached are true and correct copies of the Declarations of Gary
     27    and Ana Malkhasian.
     28

    2078          DECLARATION OF COUNSEL IN SUPPORT OF MOTION TO DISMISS [FRCP 12(b)1] - Page 2 -
Case 2:20-cv-06639-RGK-PD Document 16-2 Filed 10/09/20 Page 3 of 3 Page ID #:83



                 I declare under penalty of perjury under the laws of the State of
           California, and the United States of America, that the foregoing is true and
      1
      2    correct.
      3          Respectfully submitted:
                 Date: 10/9/2020
      4
      5                                                  _______________________________
      6                                                                  Ara Sahelian, Esq.
                                                                SAHELIAN LAW OFFICES
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

    2078          DECLARATION OF COUNSEL IN SUPPORT OF MOTION TO DISMISS [FRCP 12(b)1] - Page 3 -
